 188DECISIONS OF NATIONALLABOR RELATIONS BOARDbe closed by March 1951.The West Mifflin plant had, at the timeof the hearing, 660 employees of a contemplated 1,20( to 1,400 em-ployees.5This employee complement is a substantial and representa-tive segment of the working force which will eventually be employed.In these circumstances, and in accord with our usual practice, we shalldirect an immediate election.[Text of Direction of Elections omitted from publication in thisvolume.]5The powerhouse has its full complement of employeesThe Employer expects to hireapproximately 20 additional machinists whenever persons s ith requisite skills are avail-able.CARPENTER & SKAER, INC.,andGENERAL CONTRACTING EMPLOYERSASSOCIATIONandGEORGE MCDONALDINTERNATIONAL HOD CARRIERS,BUILDING & Co [MoN,LABORERS UNIONOF AMERICA,LOCAL210,AFLandGEORGE MCDoNALDINTERNATIONAL HOD CARRIERS',BUILDING & COMMON LABORERS' UNIONOF AMERICA,LOCAL 210,AFL andROBERT H. FRANCISCOH. F. STI31M,INCORPORATEDandGENERAL CONTRACTING EMPLOYERSASSOCIATIONandHAROLD ODELLINTERNATIONAL HOD CARRIERS', BUILDING& COMMONLABORERS' UNIONOF AMERICA,LOCAL 210,AFLandHAROLD ODEI,L.CasesNos.3-CA,86,3-CB-a1, 3-CB-26, 3-CA-1.50, 3-CB-:36.February 19,1951Supplemental Decision and OrderOn September 28, 1950, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the RespondentUnion filed exceptions to the Intermediate Report and a supportingbrief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-iPursuantto theprovisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to it threeanembei panel[Chairman Herzog and Members Reynolds and Murdock 193 NLRB No. 22. CARPENTER & SKAER, INC..189diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :(1)The Respondents General Contracting Employers Association ;Carpenter & Skaer, Inc.; H. F. Stimm, Incorporated; and Interna-tional Hod Carriers', Building & Common Laborers' Union of Amer-ica,Local 210, AFL, their officers, agents, successors, and assigns,shall cease and desist from :(a)Giving effect to the agreement of April 30, 1948, and any exten-sion, renewal, or modification thereof, or supplement thereto, or to anysuperseding agreement.(b)Entering into, renewing, or enforcing any agreement whichrequires employees to be members of, to join, or to maintain theirmembership in said labor organization, unless such an agreementhas been authorized as provided by the National Labor RelationsAct, as amended.(2)The Respondents General Contracting Employers Association;Carpenter & Skaer, Inc.; and H. F. Stimm, Incorporated; their offi-cers, agents, successors, and assigns, shall cease and desist from:(a)Encouraging membership in International Hod Carriers',Building & Common Laborers' Union of America, Local 210, AFL,or in any other labor organization of their employees, by dischargingany of their employees or discriminating in any other manner inregard to their hire or tenure of employment, or any terms or condi-tions of employment.(b) In any like or related manner interfering with, restraining,or coercing their employees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3)of the Act.(3)The Respondent International Hod Carriers', Building & Coin-mon Laborers' Union of America, Local 210, AFL, its officers, agents,successors, and assigns, shall cease and desist from :(a)Causing or attempting to cause any employer to discriminatein any manner against employees (including applicants for employ-ment) in violation of Section 8 (a) (3) of the Act.(b)Restraining or coercing employees of any employer in theexercise of the rights guaranteed in Section 7 of the Act, except tothe extent that such right may be affected by an agreement requiring 190-DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.(4)The Respondents Carpenter & Skaer, Inc., and InternationalHod Carriers', Building & Common Laborers' Union of America,Local 210, AFL, their successors and assigns, shall make George Mc-Donald whole in the mamier provided in the section of the Interme-diate Report entitled "The remedy."(5)The Respondents H. F. Stimm, Incorporated, and InternationalHod Carriers', Building & Common Laborers' Union of America,Local 210, AFL, their successors and assigns, shall make Harold Odellwhole in the manner provided in the section of the Intermediate Reportentitled "The remedy."(6)The Respondent International Hod Carriers', Building &, Com-mon Laborers' Union of America, Local 210, AFL, its successors andassigns, shall make Robert H. Francisco whole, in the manner pro-vided in the section of the Intermediate Report entitled "The remedy."(7)The Respondents General Contracting Employers Association;Carpenter & Skaer, Inc. ; H. F. Stimm, Incorporated ; and Interna-tional Hod Carriers', Building & Common Laborers' Union of Amer-ica, Local 210, AFL, shall post immediately in conspicuous places, inall locations where notices are customarily posted, the respective copiesof the notices attached hereto, and marked Appendix A for the Asso-ciation, Appendix B for Carpenter, Appendix C for Stimm, and Ap-pendix D for the Union.2Copies of said notices, to be furnished bythe Regional Director for the Third Region, shall, after being signedby a duly authorized officer or agent, be posted and maintained by eachof said Respondents for a period of sixty (60) consecutive days.Rea-sonable steps shall be taken by the respective Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial.(8)Each of said Respondents shall notify the Regional Directorof the Third Region in writing within ten (10) days from the date ofthis Order what steps have been taken to comply herewith.Appendix ANOTICE TO ALL MEMBERS OF GENERAL CONTRACTING EMPLOYERSASSOCIATIONPursuant to a Supplemental Decision and Order of the NationalLabor Relations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notify you that:I In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be inserted before the words "A Supplemental Decision and Order," thewords "A Decree of the United States Court of Appeals Enforcing " CARPENTER & SKAER, INC.191WE WILL CEASE performing or giving effect to our contract datedApril 30, 1948,with INTERNATIONAL HODCARRIERS',BUILDING&COMMONLABORERS'UNION OF AMERICA, LOCAL 210,AFL.WE WILL NOT enter into, renew, or enforce any agreement WithINTERNATIONAL HOD CARRIERS', BUILDING & COMMON LABORERS'UNION OF AMERICA, LOCAL 210, AFL, which requires employeesof our members to be members of, to join, or maintain their mem-bership in such labor organization, unless and until such agree-ment has been authorized as provided in the National Labor Rela-tions Act, as amended.GENERAL CONTRACTING EMPLOYERS ASSOCIATION.Dated --------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix BNOTICE To ALL EMPLOYEESPursuant to a Supplemental Decision and Order of the NationalLabor Relations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notify you that :WE WILL CEASE performing or giving effect to our contract datedApril 30, 1948,with INTERNATIONAL HOD CARRIERS'BUILDING ,COMMON LABORERS' UNION OF AMERICA,LOCAL 210, AFL.WE WILL NOT enter into, renew, or enforce any agreement withsaid labor organization which requires our employees to be mem-bers of, to join, or to maintain membership in such labor organi-zation, unless and until such agreement has been authorized asprovided in the National Labor Relations Act, as amended.WE WILL NOT encourage membership in said labor organization,or in any other labor organization, by discriminatorily discharg-ing any of our employees or discriminating in any other mannerin regard to their hire or tenure of employment or any terms orconditions of employment.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the rights guaran-teed them by Section 7 of the Act, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make George McDonald whole for any loss of paysuffered as a result of the discrimination against him.All our employees are free to become, remain, or to refrain frombecoming or remaining, members in good standing of the above-namedunion or any other labor organization, except to the extent that thisright may be affected by an agreement in conformity with Section 8(a) (3) ofthe Act.CARPENTER & SKAER, INC.,Employer.By ------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix CNOTICE TO ALL EMPLOYEESPursuant to a Supplemental Decision and Order of the NationalLabor Relations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notify youthat :WEWILL CEASE performing or giving effect to our contractdated April 30,1948,With INTERNATIONAL HOD CARRIERS'BUILD-ING ce, COMMON LABORERS' UNION OF AMERICA, LOCAL 210,AFL.WE WILL NOT enter into, renew, or enforce any agreement withsaid labor organization which requires our employees to be mem-bers of, to join, or to maintain membership in such labororganization, unless and until such agreement has been author-ized as provided in the National Labor Relations Act, as amended.WE WILL NOT encourage membership in said labor organization,or in any other labor organization, by discriminatorily discharg-ing any of our employees or discriminating in any other mannerin regard to their hire or tenure of employment or any terms orconditions of employment.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the rights guar-anteed them by Section 7 of the Act, except to the extent thatsuch right maybe affected by an agreement requiring Inember-ship in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.WE WILL make Harold Odell whole for any loss of pay sufferedas a result of the discrimination against him. CARPENTER & SKAER, INC.193:All our employees are free to become, to remain,or to refrain frombecoming or renmaining,members ingood standingof the above-namedunion or any other labor organization,except to the extent that thisright may be affected by an agreement in conformity with Section 8,(a) (3) of the Act.H. F. STIMM,INCORPORATED,Employer.By ---------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix DNOTICE TO ALL OFFICERS, REPRESENTATIVES, AGENTS ANDMEMBERS OPINTERNATIONAL HOI) CARRIERS' BUILDING & COMMON LABORERS' UNIONOF AMERICA, LOCAL 210, AFL.Pursuant to a Supplemental Decision and Order of the NationalLabor Relations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notify you that :WE WILL CEASE performing or giving effect to our contractdated April 30,1948,with GENERAL CONTRACTING EMPLOYERSASSOCIATION.WE WILL NOT enter into, renew, or enforce any agreement withGENERAL CONTRACTING EMPLOYERS ASSOCIATION which requires.employees to be members of, to join, or to maintain membershipin our organization, unless and until such agreement has beenauthorized as provided in the National Labor Relations Act, asamended.WE WILL NOT cause or attempt to cause any employer to dis-charge or otherwise discriminate against employees in regard totheir hire or tenure of employment or any term or condition ofemployment in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any manner restrain or coerce employees ofany employer in the exercise of the rights guaranteed by Section7 of the Act, except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8 (a) (3)of the Act.943732-51-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make George McDonald, Harold Odell, and Robert H.Francisco whole for any loss of pay suffered because of the dis-crimination against them.INTERNATIONAL HOD CARRIERS', BUILDING aL'COMMONLABORERS' UNION OF AMERICA, LOCAL 210, AFL.,Union.By-------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportMessrs David F. DoyleandRichard Lipsitz,for the General Counsel.Mr. Edward D. Flaherty,of Buffalo, N. Y., 'for the Respondent, General Con-tracting Employers Association,Carpenter&Skaer, Inc.,and H.F. Stimm,Incorporated.Mr. Anthony Manguso,of Buffalo, N. Y., for the Respondent Union.STATEMENT OF THE CASEUpon charges duly filed by George McDonald, Harold Odell, and Robert Fran-cisco, individuals, the General Counsel of the National Labor Relations Board,'on behalf of the Board by the Regional Director for the Third Region (Buffalo,New York) on June 22, 1949, issued complaints against: (1) Carpenter & Skaer,Inc., and General Contracting Employers Association in Case No. 3-CA-86; (2)H. F. Stimm, Incorporated, in Case No. 3-CA-150; and (3) International HodCarriers', Building & Common Laborers' Union of America, Local 210, AFL, inCases Nos. 3-CB-21, 3-CB-36 and 3-CB-26; on the same day issued an orderconsolidating cases ; and on July 7, 1949, issued an amended complaint againstH. F. Stimm, Incorporated and General Contracting Employers Association inCase No. 3-CA-150; alleging in substance: (a) That the Respondent Employersand Association were engaging in unfair labor practices within themeaning ofSection 8 (a) (1) and (3) of the National Labor Relations Act, as amended, 61Stat. 136, herein called the Act ; (b) that the Respondent Union was engaging inunfair labor practices within the meaning of Section 8 (b) (1) (A) and (2) ; and(c) that said unfair labor practices affected commerce within themeaning ofSection 2 (6) and (7) of the Act.With respect to the unfair labor practices, the complaints, as amended,alleged: (1) That the Respondent Employers, Association, and Union in April1948 entered into and thereafter enforced an illegal contract requiring mem-bership in the Respondent Union as a condition of employment; (2) that inSeptember 1948, employee George McDonald was discharged and for a statedperiod denied reinstatement by the Respondent Carpenter; (3) that in March1949, employee Harold Odell was discharged and for a stated period deniedreinstatement by the Respondent Stimm; (4) that the Respondent Union causedthe Respondent Employers above named to discharge McDonald and Odell, andIThe representatives of the General Counsel at the hearing are herein called GeneralCounsel, and the National Labor Relations Board,the Board. CARPENTER & SKAER, INC.195caused Fred Seitz, Inc , also an employer member of the Respondent Associa-tion,' similarly to discharge employee Robert H. Francisco in November 1948.Answers were thereafter filed by the Respondents, in which they denied thecommission of the unfair labor practices alleged in the complaints.Pursuant to notice, hearing was held at Buffalo, New York, on July 18, 19,and 20, 1949, before the undersigned duly designated Trial Examiner.TheGeneral Counsel and the Respondents were represented by counsel.All par-ticipated in the hearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing uponthe issues.Ruling was reserved upon motions by the Respondents for dismissalof the complaints.Briefs were thereafter receivedOn November 1, 1949, the Trial Examiner issued an Order granting the motionsto dismiss and dismissing the complaints in their entirety, citingIndianapolisCleaners & Launderers Club(85 NLRB 1198) as grounds for such dismissalupon jurisdictional grounds.Thereafter General Counsel filed a request forreview of the Trial Examiner's order. On June 19, 1950, the Board issued anOrder Dismissing Certain Complaints 3 and Order Remanding Proceeding toTrial Examiner, in which it determined to assert jurisdiction over the Respond-ent Association and its member respondents, citingIndianapolis Cleaners andLaunderers Club,87 NLRB 472, reversing 85 NLRB 1198. The order remandingthe cases provided for the preparation and issuance of an Intermediate Report,setting forth findings of fact, conclusions of law, and recommendations withrespect to the unfair labor practices alleged in the complaints.Upon the entire record, and from his observation of the witnesses, the TrialExaminer makes the following :FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENT ASSOCIATION AND ITS MEMBERSThe Association, of Buffalo, New York, is an organization comprised of 42general contractors and 80 subcontractors engaged in the building-constructionindustry in Erie County, New YorkSince 1936, the Association, in behalf ofits employer-members, has negotiated and signed collective bargaining contractswith the Respondent Union covering laborers, the classification of employeesinvolved in this proceedingDuring theyear1948, 90 per cent of all the indus-trial and commercial construction in Erie County was performed by membersof the Association.The volume of such construction amounted to approximately$20,000,000, of which amount approximately $2,000,000 represented purchasesofmaterials received from outside the State of New York.A substantialnumber of construction jobs were performed by members of the Association forfirms engaged in interstate commerce, within the meaning of the Act.Carpenter & Skaer, Inc ; H F. Stimm, Incorporated ; and Fred Seitz, Inc., areemployer members of the Association.IITHE LABOR ORGANIZATION INVOLVEDInternational Hod Carriers', Building & Common Laborers' Union of America,Local 210, AFL, is a labor organization admitting to membership employees ofthe Respondent Employers and of Fred Seitz, Inc.2No complaint was issued against this employer3Cases Nos. 3-CA-152, 3-CB-37, 3-CA-172,and 3-CB-45, originally consolidated withthe cases here involved. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.TILE UNFAIR LABOR PRACTICESA. The setting and issuesOn April 30, 1948, there was executed a collective bargaining agreement be-tween the Respondent Union and the lespondent Association, as to the latter onbehalf of its employer members, which contained, among others, the followingprovision :3.The Employer shall have an optional right to hire men, either direct orthrough the representative of the Union,provided such men are members ofthe union.[Emphasis supplied.]The agreement was to be effective "until May 1, 1949 and thereafter from yearto year unless it shall have been changed or amended . . ." At the hearing theAssociation conceded that "the entire contract is in effect and has been fromMay 1, 1948."Although it appears that at the time of the hearing in July 1949,the parties were engaged in negotiating terms of a new agreement, there is no,convincing evidence refuting the concession of the Respondent AssociationItis found that at all times material herein the aforesaid agreement has been infull force and effect.Three separate discharges are involved : Of McDonald by the Respondent Car-penter, of Odell by the Respondent Stimm, and of Francisco by Fred Seitz, Inc.,all employers who were members of the AssociationThe major issue is whether-or not these discharges were made upon demand of the Respondent Union and_pursuant to the provisions of the agreementB. The discharge of George McDonaldWhen McDonald was hired by the Respondent Carpenter on September 3,.1948, he was asked by Richard T Carpenter, treasurer of the company, if he was-a member of the Union, and upon giving a negative reply was told to "get straight-ened out with the union."McDonald went to the union headquarters in aneffort to join, but was told by a union officer, John Termini, that he could donothing for himMcDonald then went to the Board's Regional Office, someonethere called Carpenter, and the following day the employee was put to work.Afew days later Michael Rossiter. president of the Union. came to the office ofthe Respondent Carpenter and asked Townsend Carpenter, president, what hewas going to do about McDonaldCarpenter replied that he had been diiectedby the Regional Office to "put him on " Itossiter made it clear that McDonaldmust be discharged.On September 13, when work on the job became slack,McDonald was laid off.The testimony of Townsend Carpenter establishes thatabsent pressure from the Union, McDonald would have been transferred toanother job, and not discharged, on September 13On October 7 McDonald was reinstated by the Respondent Carpenter.GeneralCounsel concedes that the employee was not refused reinstatement after thatdate, and that any order for back pay should run only from September 13 toOctober 7, 1948The preponderance of evidence establishes that McDonald was discharged onSeptember 13 because of the pressure put upon the company by the RespondentUnion, that p: essure was applied by the Union because McDonald was not amember, and that the Union retuned to permit McDonald to joinThe dis-criminatory action was poisuant to and the result of the illegal provisions in theabove described contract. CARPENTER & SKAER, INC.C The discharge of Harold Odell197When Harold Odell was hired by the Respondent Stimm on March 23, 1949,he was asked by Field Superintendent Kolkinan if he was a member of the"Hodcarriers local."Odell replied that he was, and went to work. Later thesame morning he was approached by Angelo Abramo, a union steward, who askedfor his union "book " Odell displayed a card from another local. Abramocalled the union headquarters, returned to the employee and told him "theywouldn't allow" him "to work " Odell went to Kolkman, who said he could donothing about it.He went to his foreman, William Clabeaux, who gave hima similar answer and added that if he were allowed to work the Union "wouldtie the job up."The employee proceeded to the union hall, saw John Termini,previously identified as a union official, and tried either to transfer his member-ship to Local 210 or to join itTermini refused both alternatives.Odell thenwent to the Regional Office of the BoardOdell was offered reinstatement by the employer on March 30, worked fora time, and quit voluntarilyGeneral Counsel claims only that Odell shouldbe made whole for the period from March 23 to March 30, the week duringwhich he was denied employment.The preponderance of evidence establishes that Odell was refused membershipin the Respondent Union, that the Union demanded his discharge pursuant tothe illegal contract, and that pursuant to the contract and the union demandthe Respondent Stimm discriminatorily discharged himD. The discharge of Robert H FranciscoFrancisco was hired by Fred Seitz about October 1, 1948- On November 18he was approached by the union steward, Joseph Puglisi, and asked if he belongedto the UnionFrancisco replied in the negativeA few minutes later Puglisireturned and brought him to Seitz' officeIn the office Francisco was interviewedby Ian Hudson,'son of Leslie Hudson, associated with Seitz on the constructionjobLeslie Hudson came in during the discussion with Puglisi, was intormedthat Francisco was not a member of the Union, and according to his own testi-mony promptly said: "Fire him and get him out of here " Francisco was fun thertold, however, that he could come back if he could "get into the union."Francisco went to the union hall, but was told by Termini that he -'couldn'tbelong "He was rehired by Seitz on December 21, 1948. On January 19, 1949, Seitz,Francisco, and the Regional Director executed a settlement agreement in CaseNo. 3-CA-104, by terms of which, among other things, the employer agreed tomake Francisco whole for "its proportionate share of the amount necessary."The preponderance of evidence established that Francisco was denied member-ship in the Union, and that the Respondent Union caused employer Seitz todischarge him pursuant to the illegal contract.E. ConclusionsThe closed-shop provision of the contract existing between the Respondentsis proscribed by the Act, and is plainly illegal.By entering into it, by enforcingit,and by discharging employees pursuant to its illegal provisions,as set outabove, the Respondents Association, Carpenter, and Stimm engaged in unfairlabor practices within the meaning of Section 8 (a) (1) and (3) of the Act.By entering into it, by enforcing it, and by causing employers to discriminate 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst employees in violation of Section 8 (a) (3) of the Act, as describedabove, the Respondent Union engaged in unfair labor practices within themeaning of Section 8 (b) (1) (A) and (2) of the Act.4IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurring inconnection with the operations of the Respondent Employers described in Sec-tion I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the contract of April 30, 1948, between the Respondentscontains illegal provisions, the Trial Examiner will recommend that the Re-spondents cease and desist from giving effect to the entire contract,' and fromentering into, renewing, or enforcing any agreement which requires member-ship in the Respondent Union as a condition of employment, unless such agree-ment is authorized as provided by the Act'Having found that the Respondents engaged in unfair labor practices theTrial Examiner will recommend that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found: (1) That from September 13 to October 7, 1948, the Re-spondent Carpenter discriminated against George McDonald as to his,hire andtenure of employment; (2) that from March 23 to March 30, 1949, the Re-spondent Stimm likewise discriminated against Harold Odell; (3) that fromNovember 18 to December 21, 1948, Employer Seitz likewise discriminatedagainst Robert H. Francisco; (4) that such conduct by employers encouragemembership in the Respondent Union and interfered with, restrained, andcoerced employees in the exercise of rights guaranteed by Section 7 of the Act;and (5) that the Respondent Union engaged in unfair labor practices by caus-ing the above-named employers thus to discriminate, thereby restraining em-ployees in the exercise of rights guaranteed by the Act. Since it appears thateach of the three employees were reinstated to their respective positions, itwill not be recommended that reinstatement now be offered to them.Having found that the Respondents were jointly responsible for the discrimi-nation in hire and tenure of employment, the Trial Examiner will recommendthat: (1) The Respondents Carpenter and the Union jointly and'severally makeGeorge McDonald whole; (2) the Respondents Stimm and the Union jointly andseverally make Harold Odell whole; and (3) that the Respondent Union makeRobert H. Francisco whole ; for any loss of pay they may have suffered by reasonof the discrimination against them by payment to each of them of a sum of moneyequal to the amount he would normally have earned as wages during the periodof discrimination against him, less his net earnings during this period.'4Pacific Maritime Association,89 NLRB 894,Clara-Val Packing Company, 87NLRB 703.5Nothing in these recommendations shall be deemed to require the Respondents tovary or abandon any substantive provision of such agreement,or to prejudice the assertionby employees of any rights they may have acquired thereunder.Pacific Maritime Association,89 NLRB 894.As noted above, in the case of Francisco,it appears that the employer has, by terms ofa settlement agreement,made the employee whole for its proportionate share of back pay. PURITY STORES, LTD.199,Upon the basis of the foregoing findings of fact and upon the entire record inthe case the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Hod Carriers', Building & Common Laborers' Union of America,Local 210, AFL, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By executing and enforcing the contract of April 30, 1948, the Respondents,General Contracting Employers Association, Carpenter & Skaer, Inc., and H F.Stimm,' Incorporated, have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3)'of the Act.3.By discriminating in regard to the hire and tenure of employment, therebyencouraging membership in the Respondent Union, of George McDonald andHarold Odell, respectively, the Respondents Carpenter and Stimm have engagedin and are engaging in unfair labor practices within the meaning of Section &(a) (3) of the Act.4.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondents Association, Carpenterand Stimm, have engaged in and are engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.5.By causing the Respondents, Carpenter and Stimm, and employer Seitz todiscriminate against employees in violation of Section 8 (a) (3) of the Act, theRespondent Union has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (b) (2) of the Act.6.By restraining and coercing employees in the exercise of the rights guaran-teed in Section 7 of the Act, the Respondent Union has engaged in and is engagingin unfair labor practices within the meaning of Section (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]PURITY STORES, LTD.andWAREHOUSE UNION, LOCAL No. 12, AFL,PETITIONERR. C. PELL, AN INDIVIDUAL D/B/A PELICAN PAPER COMPANYandWARE-HOUSE UNION, LOCAL No. 12, AFL, PETITIONERFRANK A. SMITH,RICHARDE. LOVE, ANDELLEN J. SMITH,A PARTNER-SHIP,D/B/ASMITH,LYNDEN AND COMPANYandWAREHOUSE UNION,LOCAL No. 12, AFL,PETITIONER.Cases Nos. 20-RC-965, 20-RC-1011, and 20-RC-1012.February 12, 1951Decision and OrderUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeBenjamin B. Law, hearing officer. The hearing officer's rulings made93 NLRB No. 23.